United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2283
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Lavell Williams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: December 10, 2012
                            Filed: December 21, 2012
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Lavell Williams pleaded guilty to conspiring to distribute cocaine base in
violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, and stipulated that she was subject
to an enhanced penalty of mandatory life imprisonment because of her prior felony
drug convictions. Williams had the benefit, however, of a plea agreement with the
government under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure,
whereby the parties agreed to a sentence of 262 months primarily in exchange for
Williams's substantial assistance. The district court1 accepted the plea agreement and
sentenced Williams to 262 months.

       Approximately three years later, Williams moved for a sentence reduction
pursuant to 18 U.S.C. § 3582(c)(2). She claimed she should benefit from Amendment
750 to the Sentencing Guidelines. Effective November 1, 2011, Amendment 750
retroactively implemented the provisions of the Fair Sentencing Act of 2010, which
(in relevant part) increased the amount of cocaine base required to trigger mandatory
minimum sentences. The district court denied the request for a sentence reduction.

       Reviewing de novo, see United States v. Collier, 581 F.3d 755, 758 (8th Cir.
2009), we conclude the district court correctly determined it did not have authority
to reduce the 262-month sentence. To be eligible for a sentence reduction, Williams's
sentence had to be "based on a sentencing range that has subsequently been lowered
by the Sentencing Commission." 18 U.S.C. § 3582(c)(2). Here, the 262-month
sentence was not "based on" any particular sentencing range, but the result of a Rule
11(c)(1)(C) plea agreement which took into account eight delineated factors, none of
which expressly referred to a particular sentencing range.2 In such circumstances, a
sentence is not "based on" a sentencing range but upon the Rule 11(c)(1)(C) plea


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
      2
       The plea agreement indicated the parties had discussed various factors when
reaching an agreement on a 262-month sentence, which included, but were not
limited to (1) the type and quantity of drugs involved in the offense; (2) the
defendant's role in the offense; (3) the possession of a dangerous weapon by
defendant; (4) the defendant's criminal history; (5) acceptance or lack of acceptance
of responsibility; (6) the defendant's agreement not to seek downward departures or
variances; (7) the defendant's assistance; and (8) the defendant's additional criminal
conduct.

                                         -2-
agreement itself. See United States v. Browne, __ F.3d __, 2012 WL 5381913, at *2-
4 (8th Cir. Nov. 5, 2012) (applying Freeman v. United States, __ U.S. __, 131 S. Ct.
2685 (2011) to a Rule 11(c)(1)(C) plea agreement and affirming the denial of a
request for a sentence reduction under § 3582(c)(2) "[b]ecause the written plea
agreement did not expressly state a Sentencing Guidelines range as the basis for the
parties' agreed upon sentence"); United States v. Johnson, __ F.3d __, 2012 WL
5308039, at *1 (8th Cir. Oct. 30, 2012) (same); United States v. Hoskins, No. 12-
1155, 2012 WL 4856984, at *2-3 (8th Cir. Oct. 15, 2012) (same).

      We therefore affirm the district court.
                      ______________________________




                                        -3-